Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first and second housings” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,603,611. Although the conflicting claims are not identical, they are not patentably distinct from each other. While the claims of the '611 patent are not identical to the instant claims, the claims of the '611 patent nevertheless anticipate instant claims 1-18. Anticipation is the epitome of obviousness.
Claim Interpretation
The phrase of “through which the air flow is emitted to form a flow stream along the flow plane, the flow stream entraining air immediately adjacent to the slot portion to generate a laminar flow over the exterior surface of the outlet portion of the housing” and “when activated, air flows from the air source through conduit system, through the inlet opening, into the housing chamber, and out of the housing chamber through the at 
The phrase of “for a screen of a rotary screen separator, the screen having a substantially cylindrical shape extending along a longitudinal axis for a screen length, the outer surface of the substantially cylindrical screen being perforated to admit a flow of liquid, the rotary screen separator for processing feed material comprising liquids and solids”, “for directing an air flow” and “for processing feed material comprising liquids and solids” is understood as being directed to and further reciting the purpose or intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the claimed invention, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.

Therefore, the at least claim 1 has been interpreted as follows:
A cleaning system comprising: a housing, the housing comprising a housing wall and further extending along the flow plane to form, in turn a main portion, an intermediate portion and an outlet portion, the outlet portion, itself comprising a transition portion and a slot portion the housing having a smooth exterior surface at the outlet portion and defining at least one housing chamber for receiving the air flow through at least one inlet opening, and at the outlet portion further defining at least one outlet slot having an outlet slot; and an air source; and a conduit system operatively connected between the inlet opening of the housing and the air source; wherein, when activated, air flows from the air source through conduit system, through the inlet opening, into the housing chamber, and out of the housing chamber through the at least one outlet slot the air forms a laminar flow within a flow plane as the laminar flow impinges to remove debris.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the housing having a smooth exterior surface at the outlet portion” in line 11.
Examiner has consulted the Applicant’s Specification and find no disclosure therein that evinces possession of “a smooth exterior surface.”
Claim 9 is also rejected with similar reasons as stated in claim 1 above.
Claims 2-8 and 10-12 depend on claims 1, 9; and hence are also rejected.
Claim 13 recites “each of the first and second housing also defines a smooth surface adjacent to the defined at least one outlet slot” in lines 9-10.
Examiner has also consulted the Applicant’s Specification and find no disclosure therein that evinces possession of “a smooth surface.”
Claims 14-18 depend on claim 13; and hence are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a main portion, an intermediate portion and an outlet portion, the outlet portion, itself comprising a transition portion and a slot portion” in lines 9-10.  In another words, the outlet portion is a combination of the transition portion and the slot portion.
According to Applicant’s Specification paragraph [0099] and fig. 16, the main portion is 480, the intermediate portion is 482, the outlet portion is 488, the transition portion is 486 and the slot portion is 484.  More specifically, fig. 16 of Applicant’s drawings shows that the slot portion (484) is a combination of the transition portion (486) and the outlet potion (488).
Therefore, it is not clear that the ‘outlet portion’ is a combination of the transition portion and the slot portion or the ‘slot portion’ is a combination of the transition portion and the outlet potion.
Claim 9 is also rejected with similar reasons as stated in claim 1 above.
Claims 2-8 and 10-12 depend on claims 1, 9; and hence are also rejected.
Claim 13 recites the limitation "each of the first and second housing" and “the defined at least one outlet slot” in lines 9-10.  
There is insufficient antecedent basis for this limitation in the claim.
Claims 14-18 depend on claim 13; and hence are also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cummins (US 20060191828) in view of Hosho et al (US 20120079863; hereinafter Hosho).
As regarding claim 1, Cummins discloses the claimed invention for a cleaning system (figs. 7-9) comprising: a housing (75, 76) defining at least one housing chamber, the housing chamber defining at least one inlet opening (77 into the duct area 75 near nozzle 79), and at least one outlet slot having an outlet slot, the outlet slot being in fluid communication with the housing chamber; and an air source (77, 81 and [0020]); and a conduit system (fig. 8; no number) operatively connected between the inlet opening of 
Cummings does not disclose at least one outlet slot having an outlet slot, the outlet slot being in fluid communication with the housing chamber.  Hosho teaches at least one outlet slot having an outlet slot ([0013] and claim 2), the outlet slot being in fluid communication with the housing chamber.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide at least one outlet slot having an outlet slot, the outlet slot being in fluid communication with the housing chamber as taught by Hosho in order to enhance cleaning surface area.
Also regarding claim 1, Cummings as modified discloses the housing wall further extending along the flow plane to form, in turn a main portion, an intermediate portion and an outlet portion, the outlet portion, itself comprising a transition portion and a slot portion the housing having a smooth exterior surface at the outlet portion (Hosho – annotated fig. 11).

    PNG
    media_image1.png
    513
    706
    media_image1.png
    Greyscale

As regarding claim 2, Cummins as modified discloses all of limitations as set forth above.  Cummins as modified discloses the claimed invention for in which the cleaning system comprises a plurality of housings (75, 76) each defining at least one housing chamber, at least one inlet opening, and at least one elongate outlet slot (Hosho - [0013] and claim 2), where each elongate outlet slot is arranged to direct an air flow stream such that the air flow streams impinge on the screen to remove debris from the screen.
As regarding claim 3, Cummins as modified discloses all of limitations as set forth above.  Cummins as modified discloses the claimed invention for at least one water jet (either 75 or 76) configured to spray water onto the screen of the rotary screen separator.
As regarding claim 5, Cummins as modified discloses all of limitations as set forth above.  Cummins as modified discloses the claimed invention for wherein the housing defines a plurality of housing chambers (75, 76) longitudinally arranged within 
As regarding claim 6, Cummins as modified discloses all of limitations as set forth above.  Cummins as modified discloses the claimed invention for a liquid outlet assembly (76) comprising: at least one sprinkler (80) situated outside of the screen and oriented parallel to each of the longitudinal axis and the outlet slot (Hosho - [0013] and claim 2), the spray issuing from the at least one sprinkler to strike the outer surface to form a spray pattern whose major axis is parallel to a line where the flow plane intersects the outer surface of the screen nearest to the outlet slot.
As regarding claim 7, Cummins as modified discloses all of limitations as set forth above.  Cummins as modified discloses the claimed invention for wherein the liquid outlet assembly additionally comprises: a liquid outlet housing in fluid communication with the at least one sprinkler (80), the liquid outlet housing being situated to extend substantially the screen length parallel to the longitudinal axis and residing outside of the outer surface of the rotary screen.
As regarding claim 8, Cummins as modified discloses all of limitations as set forth above.  Cummins as modified discloses the claimed invention except for a debris sensor to: survey the outer surface of the screen; to detect the presence of debris thereon; and to generate DEBRIS signals indicative of debris when detected; a controller to: receive the DEBRIS signals the debris sensor generates; to evaluate, at 
As regarding claim 9, Cummins discloses the claimed invention for a rotary screen separator (64) for processing feed material comprising liquids and solids, the rotary screen separator comprising: a screen (67) having a substantially cylindrical shape extending along a longitudinal axis for a screen length, the outer surface of the substantially cylindrical screen being perforated to admit a flow of liquid; the rotary screen separator defining an input port, and an output port (figs. 7-9) and including: a drive system (68) for rotating the screen; and at least one vane structure (66); a cleaning system (75, 76) comprising: a housing for directing an air flow, the housing extending substantially the screen length parallel to and offset from the longitudinal axis and situated outside of the outer surface of the screen; the housing defining: one housing chamber (inside the duct), defining at least one inlet opening for receiving the air flow, and an air source (77, 81 and [0020]) for supplying the air flow at the inlet opening to flow out of the at least one outlet slot along a flow plane such that the air flow 
Cummings does not disclose an at least one outlet slot.  Hosho teaches an at least one outlet slot ([0013] and claim 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide the at least one outlet slot as taught by Hosho in order to enhance cleaning surface area.
Cummings as modified discloses the housing further extending along the flow plane to form, in turn, a main portion, an intermediate portion and an outlet portion, the outlet portion, itself, comprising a transition portion and a slot portion, the outlet portion defining a smooth exterior surface (Hosho - annotated fig. 11); the at least one outlet slot the outlet portion defines, each outlet slot having an outlet slot axis aligned to be collinear one with each other outlet slot axis, the at least one outlet slot extending parallel to the longitudinal axis such that the plurality extends substantially the screen length through which the air flow is emitted to form a flow stream along the flow plane, 
As regarding claim 10, Cummins as modified discloses all of limitations as set forth above.  Cummins as modified discloses the claimed invention for in which the flow plane extends substantially parallel to the longitudinal axis of the screen (Hosho - [0013] and claim 2).
As regarding claim 11, Cummins as modified discloses all of limitations as set forth above.  Cummins as modified discloses the claimed invention for in which the flow plane substantially extends through an axis of the screen (Hosho - [0013] and claim 2).
As regarding claim 12, Cummins as modified discloses all of limitations as set forth above.  Cummins as modified discloses the claimed invention for in which the cleaning system comprises a plurality of housings (75, 76) each defining at least one housing chamber, at least one inlet opening, and at least one elongate outlet slot (Hosho - [0013] and claim 2), where each elongate outlet slot is arranged to direct an air flow stream such that the laminar air flow streams impinge on the screen to remove debris from the screen.
Claims 13-14 and 16-18 are also rejected with similar reasons as stated in claims 1-3 and 5-8 above.
Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because of new ground rejections.
Examiner also has considered the remark on pages 11-13; however, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Coanda effect or teardrop-shaped) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG H BUI/           Primary Examiner, Art Unit 1773